Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 1 of 23 Page ID
                                 #:1051




                         Exhibit N
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 2 of 23 Page ID
                                 #:1052
                                                        Page 1                                                                    Page 3
                CONSUMER FINANCIAL PROTECTION BUREAU              1               INDEX
                                                                  2     WITNESS
           IN THE MATTER OF:        )                             3     MICHAEL CARRIGAN
                         )                                        4
           CERTIFIED FORENSIC LOAN ) Case No. 2016-1660-02        5
           AUDITORS, LLC.         )                               6
                         )                                        7
           _____________________________)                         8                         EXHIBITS
                                                                  9
                         Room 7516                               10
                         300 North Los Angeles Street
                                                                                                                 PAGE
                         Los Angeles, California
                                                                 11
                         Tuesday,
                                                                          1 - Civil Investigative Demand, Michael Carrigan 7
                         January 8, 2019
                                                                 12
                                                                          2 - Property Securitization Analysis Report,              108
                 The investigational hearing testimony of
                                                                 13          Lawrence L. Berardi
           MICHAEL CARRIGAN, commenced, pursuant to notice, at
           9:00 a.m.
                                                                 14       3 - Affidavit of Facts                 127
                                                                 15       4 - Property Securitization Analysis Report,              209
                                                                             Lydia H. Crayton
                        ***                                      16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25


                                                        Page 2                                                                    Page 4
       1     APPEARANCES:                                         1      LOS ANGELES, CALIFORNIA, TUESDAY, JANUARY 8, 2019
       2     For Consumer Financial Protection Bureau:            2                  9:00 a.m.
             BENJAMIN E. VAUGHN, Attorney at Law                  3
       3         -and-                                            4                MICHAEL CARRIGAN,
             GABRIEL S.H. HOPKINS, Attorney at Law                5   called as a witness on behalf of the Financial Protection
       4     1700 G Street NW                                     6   Bureau, having been administered an affirmation, was
             Washington, DC 20552
                                                                  7   examined and testified as follows:
       5     (202) 435-7964
                                                                  8
       6
       7                                                          9                 EXAMINATION
       8                                                         10   BY MR. VAUGHN:
       9                                                         11      Q Mr. Carrigan, could you state your full name for
      10                                                         12   the record, please.
      11                                                         13      A Michael Robert Carrigan.
      12
                                                                 14      Q For the record, in the hearing room today also
      13
                                                                 15   in addition to our court reporter is myself, Benjamin
      14
      15                                                         16   Vaughn, and my colleague, Gabe Hopkins. We are

      16                                                         17   enforcement attorneys with the Consumer Financial
      17                                                         18   Protection Bureau. We're going to go through kind of some
      18                                                         19   opening stuff and background stuff.
      19                                                         20         Right off the bat -- we talked about this
      20                                                         21   earlier -- but you are not represented by counsel;
      21
                                                                 22   correct?
      22
                                                                 23      A Well, only by him who -- to whom all power and
      23
      24                                                         24   authority are given as referenced in Psalm 2 in the Gospel

      25                                                         25   of John.



                                                                                                 1 (Pages 1 to 4)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 3 of 23 Page ID
                                 #:1053
                                                              Page 13                                                         Page 15
      1   County recordings and other recordings and draw certain        1      A I also received requests for developing new
      2   deductive and inductive conclusions. So he may be more         2   templates from time to time. There are other asset backed
      3   knowledgeable than myself in some areas, and I may be more     3   securities that we look at.
      4   knowledgeable than him in the mechanics of how the reports     4          I had received a student loan template. I had
      5   are put together.                                              5   developed something from that template, as I recall, to
      6      Q So you were saying -- when you were saying the            6   create a credit card type unsecured loan template. I once
      7   legal theories, I think you said backing the                   7   did an audit on a boat loan; so I had to modify some
      8   securitization audits, can you explain to me what you          8   things from a car loan template.
      9   meant by that?                                                 9          So I would have to check my email and dates of
     10      A That is what I would suppose. I'm not an                 10   various files to see what I had received and what had been
     11   attorney.                                                     11   modified over time, but the stirring points came from
     12      Q I guess I meant when you say the legal theories          12   information I had received from CFLA.
     13   backing the audits -- and please rephrase if I am             13      Q Do you have an understanding -- and let's just
     14   mischaracterizing how you said it -- but what is that you     14   focus on residential mortgage loan related templates.
     15   mean by that?                                                 15      A Okay.
     16      A The arguments.                                           16      Q Do you have an understanding as to who at CFLA
     17      Q That's something that you would rely on                  17   drafted those templates?
     18   Mr. Lehman for in terms of --                                 18      A I have not discussed that with Andrew Lehman,
     19      A If there were --                                         19   except he did ask me once and I told him that I received
     20      Q Let me just finish my question so the record is          20   the templates from someone on his staff when I first
     21   clear. I am going to do it to you later, which I will         21   joined.
     22   apologize for.                                                22          There was a fellow named Billy Bowles,
     23         So you would rely on Mr. Lehman for kind of the         23   B-o-w-l-e-s, who was handling sales, another fellow was
     24   legal arguments and the legal reasoning and whether or not    24   named Quinton Murray, M-u-r-r-a-y, and then his assistant
     25   that's correct and accurate in terms of what the whole        25   was Tiere Lewis, T-i-e-r-e, and I would have received


                                                              Page 14                                                         Page 16
      1   audit looks like?                                              1   templates from one of those folks.
      2      A Yes. And I received certain templates from his            2      Q And Mr. Lehman asked you who you received them
      3   group, which I used, and I have made some additions or         3   from and that's what you told Mr. Lehman?
      4   modifications over time, some which were at his direction.     4      A Later he asked me when we were talking about
      5      Q How many different templates do you have for              5   some of the language in the template -- he asked me where
      6   performing a securitization audit -- strike that.              6   that information had come from. And I said that I had
      7         How many different templates do you have for             7   received it from his staff, and so he said so you got it
      8   drafting a securitization audit?                               8   from me. And I said yes.
      9      A I have about ten, perhaps. There's several.               9      Q Okay. And that was when you started doing
     10      Q And all of the templates were generated by CFLA?         10   securitization audits for CFLA, or around that time?
     11      A There are basic template starting points, and I          11      A There after I started with CFLA, he gave me some
     12   had added some sections for particular situations, such as    12   new templates, and he wanted me to conform all the work to
     13   the JP Morgan Chase acquisition of Washington Mutual,         13   those templates. Later, as I recall in 2013, he had some
     14   another for World Savings type audits. You know, separate     14   additional changes. And I think in 2013 was at that point
     15   ones I had received for Fannie Mae, Freddie Mac, and          15   he had asked me about some of the language, and I said I
     16   Ginnie Mae. And I have made some minor modifications to       16   had received all the templates from his staff.
     17   those over time.                                              17      Q And so over time you received had just changes
     18      Q So had you received -- is it accurate to say             18   or updates from Mr. Lehman with the request to use new
     19   that you had received ten or so templates from CFLA and       19   templates instead of the old ones?
     20   you kind of modified ten of them, or did you receive a        20      A When it was an overall sort of change, yes.
     21   couple and you kind of modified them and now you have ten?    21      Q Okay.
     22      A I had received several from them, which I have           22         MR. HOPKINS: Just a clarifying question about
     23   modified over time.                                           23   something you mentioned a little bit ago.
     24      Q And so maybe based on some of those original             24   BY MR. HOPKINS:
     25   buckets of templates now you have a few more?                 25      Q You said that you had received some templates



                                                                                              4 (Pages 13 to 16)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 4 of 23 Page ID
                                 #:1054
                                                           Page 33                                                            Page 35
      1   all the issues around that? How did you educate yourself      1   approach.
      2   on those issues when you went to Avid Law Center?             2      Q And Aron Rofer was one of the attorneys at Avid?
      3         A I purchased two properties in Las Vegas without       3      A The managing attorney.
      4   clear title. In one case, I sued Bank of America for          4      Q And so by either threatening a lawsuit with a
      5   clear title, not being the real party in interest, and        5   securitization audit or actually filing one that pressure
      6   they said the same thing about me. They said that I           6   might bring the bank to the table and get them to agree to
      7   was -- and I was unwilling to provide legal tender for the    7   a loan modification?
      8   whole amount to put it into escrow.                           8      A Sometimes it seems compelling; others it's the
      9            And so I had some education on Nevada law. And       9   only way to go.
     10   I rented out the property and I used some of those fees      10      Q And do you see that as the hopeful outcome as
     11   for paying legal expense in the hopes of trying to come up   11   opposed to actually ultimately prevailing on the merits in
     12   with some better deal or even getting clear title. I         12   a lawsuit with a securitization audit?
     13   found out pretty quickly that getting clear title along      13      A Could you repeat that again?
     14   with just a securitization audited lawsuit is probably not   14      Q Sure. Of course.
     15   going to happen in very many cases.                          15          In terms of your goal to help homeowners, or
     16         Q And what year was this in?                           16   your hope, is the hope that a lawsuit with a
     17         A 2012.                                                17   securitization audit would be a negotiation, for lack of a
     18         Q And is that what made you kind of want to get in     18   better term? Or is your hope that the lawsuit with the
     19   to the fight in terms of --                                  19   securitization audit would actually allow a homeowner to
     20         A I wanted to get into the fight more, so to           20   prevail at the end of a lawsuit against the bank?
     21   speak, and help out homeowners directly. In the case of      21      A It would be a negotiating --
     22   one of those homes, I wanted to get the homeowner            22      Q In your experience -- it's been six years since
     23   involved. I realized to be a real party in interest you      23   2012 -- is it still your view that it's very difficult for
     24   need to work with the homeowner, and he just wanted to       24   a homeowner in foreclosure to prevail finally and
     25   move on so...                                                25   ultimately in a lawsuit with a securitization audit?


                                                           Page 34                                                            Page 36
      1         Q And I think you said in connection with your own      1      A We need a paradigm shift. Yes, it is very
      2   property in Nevada it became clear to you that a              2   difficult, given the current state of affairs.
      3   securitization and a lawsuit wasn't always going to cut       3      Q And by "current state of affairs," the current
      4   it?                                                           4   way the courts decide these cases?
      5         A Not for gaining clear title, but perhaps for          5      A Yes.
      6   getting a loan modification.                                  6      Q Are you aware of any cases where your
      7         Q How could -- what do you mean by that, that it        7   securitization audit has allowed a homeowner to finally --
      8   could help you get a loan modification?                       8   and prevail on the merits against the bank?
      9         A When I started with Avid Law Center, I noticed        9      A There are a few. Regina Campbell and
     10   there were a couple of different ways to approach things.    10   Stephen Renfrow, S-t-e-p-h-e-n R-e-n-f-r-o-w, earlier this
     11   One was that one could go directly to the bank, try to       11   year, I was on my way to court as an expert witness. They
     12   work with loss mitigation people maybe who might lose        12   met me at the airport and said en route the court had
     13   documents or ask for a particular page again and might not   13   dismissed the case against them, and JP Morgan Chase had
     14   get a whole lot of traction.                                 14   made an offer to them for approximately $80,000 if they
     15            It seemed like another prong to the approach, as    15   would just walk away.
     16   Aron Roper explained to me, is you also want to deal with    16         And as far as I know, they are still fighting to
     17   the attorneys on the other side and be more aggressive.      17   stay in the house, but from what they told me the case was
     18   He would send over a draft of the lawsuit and a demand for   18   dismissed without prejudice, but I haven't reviewed the
     19   a request letter and securitization audit, temporary         19   judgment.
     20   restraining order. And he tended to get a lot better         20      Q Let me just follow up on that. Do you know why
     21   results going through both prongs, either through the        21   the case was dismissed?
     22   regular people who you just call to maybe get more time      22      A On the merits.
     23   versus those on the legal side who might be able to          23      Q Who brought the lawsuit?
     24   actually make a decision. And so it's a combination of       24      A I don't recall. Florida is a judicial
     25   the conventional approach and the more aggressive            25   foreclosure state, but I don't recall whether they brought



                                                                                              9 (Pages 33 to 36)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 5 of 23 Page ID
                                 #:1055
                                                            Page 37                                                          Page 39
      1   an adversarial action or not.                                 1   sounded like you left a couple jobs, either because they
      2      Q And are you aware of other instances where your          2   weren't a good fit, or you were moving on.
      3   audit was used where the homeowners prevailed on the          3            Is it fair to say you have never been terminated
      4   merits?                                                       4   from a position of employment?
      5      A There was a case that attorneys Chad Elrod,              5         A I think there are differences of opinion.
      6   E-l-r-o-d, and Jeff Jackson in the Houston area -- I don't    6         Q Which one are you thinking of, and there can be
      7   remember the name of the case -- but it was an FHA loan,      7   in these situations --
      8   and the judge ruled in favor of the consumer and said that    8         A Well, I did with E Universe. They asked me to
      9   no one could foreclose on the home, and the ruling was        9   stay on, and they let me go, but I did give notice to
     10   with prejudice. I could look that one up.                    10   them.
     11      Q That's what I was trying to do right now,               11         Q Did that feel like more of a mutual departure to
     12   actually. If you give me one second, we can find it at a     12   you?
     13   break if we need to.                                         13         A It was a mutual departure.
     14   BY MR. HOPKINS:                                              14         Q Any other instances?
     15      Q Do you know if that was an affirmative action           15         A At Cars Direct, they brought in someone with
     16   brought by the homeowner that Mr. Elrod and Mr. Jackson      16   more SEC reporting experience than me, and they had to
     17   were representing?                                           17   withdraw the initial public offering; so I suppose the
     18      A It would have to be in Texas. It's a                    18   company just outgrew me, and there was a lot of people let
     19   nonjudicial state.                                           19   go.
     20          MR. VAUGHN: We'll look it up at a break.              20         Q Any other examples?
     21   BY MR. VAUGHN:                                               21         A Yeah. Avid Law Center, Aron decided to go into
     22      Q Any others that come to mind?                           22   new loan origination; so he fired Tim O'Reilly, myself,
     23      A Patricia Rodriguez worked on a slander of title         23   another attorney, and 15 law clerks. And he let me stay
     24   case. The property had already been foreclosed. I did an     24   in the office and just work some leads and help out his
     25   analysis on the property values. Between the time of the     25   business partner on another business, Power Choice


                                                            Page 38                                                          Page 40
      1   initial loan and the date of the first assignment the         1   Mortgage. So I was the acting chief financial officer,
      2   judge had awarded, as I recall, about $90,000 in damages.     2   and I didn't pay them any rent, and I just gave them a few
      3      Q Do you recall the parties in that case?                  3   hours of work as I worked on the other business for CFLA
      4      A No. I would have to look those up too.                   4   for a period of time.
      5   BY MR. HOPKINS:                                               5      Q How long was that time between being done
      6      Q Now, that last case, you said that you did a --          6   performing securitization audits for Avid and starting to
      7      A Slander -- property valuation analysis. I just           7   do them for CFLA?
      8   looked at Zillow, which is ballpark estimate, and I looked    8      A I started with Aron in February of 2012. And
      9   at the value of the time of the loan. And at the time of      9   by early May of 2012, he already came to me after I had
     10   that analysis and the date of the first assignment,          10   performed 130 audits. And so I called CFLA. I had been
     11   assignments are normally done not at the time of economic    11   reviewing some of their work and correcting some of it
     12   transfer but upon default. So the homeowner would be kept    12   because Aron's clients would need some extra help. And so
     13   in the dark often as to who they might actually want to      13   then I was still in Aron's offices until July, at which
     14   negotiate with as a principal. And so I looked at the        14   point I decided not to make the 40-mile drive to Aliso
     15   drop in property value as a damages.                         15   Viejo.
     16   BY MR. HOPKINS:                                              16      Q And then started working from home?
     17      Q If I understand that, that wasn't the                   17      A Yes.
     18   securitization audit that you performed for that --          18      Q Did Aron explain to you why he was moving away
     19      A It was supplementary information to an audit.           19   from securitization audits?
     20   BY MR. VAUGHN:                                               20      A He said that he was looking at the numbers, and
     21      Q Any other cases that you can think of?                  21   it didn't make sense. And he was actively making new
     22      A No. Not definitively.                                   22   loans through Power Choice Mortgage. He is the president
     23      Q A few questions going back to your employment           23   of that company today; so I don't feel like I got a
     24   history.                                                     24   complete explanation, just...
     25         Based on the recitation that you gave, it              25      Q Do you have -- beyond him telling you that it



                                                                                            10 (Pages 37 to 40)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 6 of 23 Page ID
                                 #:1056
                                                        Page 45                                                             Page 47
      1   insurance license with the UBS, which lapsed after I left    1   has it been that your work has been exclusively for CFLA?
      2   their firm.                                                  2      A I have worked exclusively for them since 2014.
      3   BY MR. VAUGHN:                                               3   BY MR. HOPKINS:
      4      Q So currently today you don't hold any                   4      Q I'm sorry. I noticed you -- a look on your face
      5   professional licenses?                                       5   as if you were remembering something or reaching for
      6      A Nothing active.                                         6   something in response to Mr. Vaughn's question about any
      7      Q Have you ever had a professional license                7   other companies that you are working for. Was there
      8   revoked?                                                     8   something else that you remembered?
      9      A No.                                                     9      A Oh, no. No. I am applying for other work,
     10      Q Or suspended?                                          10   though, but no, nothing -- nothing else.
     11      A No.                                                    11   BY MR. VAUGHN:
     12      Q And have you ever been the subject of any type         12      Q In what fields are you looking for work?
     13   of a professional misconduct investigation?                 13      A I was thinking of working for a credit union
     14      A I had to, as part of the E Universe lawsuit,           14   that doesn't sell their loans.
     15   disclose to the CFA Institute of the litigation, and my     15      Q You mean that originates and holds their own
     16   attorney John Case answered some questions to their         16   mortgages?
     17   satisfaction.                                               17      A For the most part, Ginnie Mae, servicer. But
     18      Q Beyond licenses, you hold a certification from         18   other than that, may have some past participations but
     19   CFLA?                                                       19   nothing current.
     20      A Yes.                                                   20      Q Other than H&R Block and CFLA, do you receive
     21      Q Do you hold any other types of certifications          21   any type of remuneration pay from any other sources today?
     22   that are related to your securitization audit work?         22      A I have a Nissan pension. I turned 59 and a half
     23      A No.                                                    23   March of last year; so I need to make ends meet.
     24   BY MR. HOPKINS:                                             24      Q Are you okay to do a few more questions, and
     25      Q And that certification from CFLA you received at       25   then we do a break for a bit?


                                                        Page 46                                                             Page 48
      1   the end of that three-day training you were discussing       1      A Certainly.
      2   earlier?                                                     2      Q We have been talking about already this morning,
      3      A Yes.                                                    3   but in your own words, can you tell us, to your mind, what
      4   BY MR. VAUGHN:                                               4   is a securitization audit?
      5      Q And you don't have any legal training?                  5      A A securitization audit documents either evidence
      6      A No. No. I have studied for the LSAT, I have             6   or indications of fractionalization or other sales of a
      7   taken critical reasoning, undergraduate work. But no,        7   loan, reported bank mergers and acquisitions, or any other
      8   nothing philosophy, ethics. But no, no. No formal legal      8   evidence that a loan might have been sold by review of
      9   training.                                                    9   County title records, presentation of various supporting
     10      Q And we went through your education, but I will         10   Bloomberg or screens or other indications of loan sales,
     11   just ask the point of question. You are not a lawyer?       11   along with a supporting affidavit of overall findings, and
     12      A No.                                                    12   an exhibit showing the County recordings.
     13      Q And you have never been a licensed attorney?           13      Q Anything else you would add to that?
     14      A No.                                                    14      A I go through a -- when there are findings of
     15      Q Have you ever, in connection with your work with       15   securitization, I will list out the various parties that
     16   securitization audits, held yourself out to consumers or    16   are involved by reviewing the prospectus and/or the
     17   the public as being an expert in the law?                   17   pooling and servicing agreement.
     18      A No.                                                    18          I will highlight certain sections of those SEC
     19      Q Presently are you doing working for any                19   governing documents explaining what those parties said
     20   companies other than CFLA?                                  20   that they would do, and I will compare that to what
     21      A I do some tax returns for H&R Block as a tax           21   actually occurred in County records and note those
     22   specialist.                                                 22   discrepancies.
     23      Q Anything else?                                         23          Often I will find that assignments, also known
     24      A No.                                                    24   as a Transfer of Lien, are performed by assignees or
     25      Q How long -- setting aside H&R Block, how long          25   assignee agents posing as assignor officials, either using



                                                                                          12 (Pages 45 to 48)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 7 of 23 Page ID
                                 #:1057
                                                          Page 53                                                            Page 55
      1   would imagine, in order to get a change of trustee, unless    1   loan modification process for that?
      2   it was something that the trustee told them that they were    2      A No. I don't have that empirical knowledge.
      3   going to do. So they are kind of like the property owners     3      Q Okay. So the next thing you said in your
      4   that just have some manager managing properties for them      4   characterization of a securitization audit was evidence
      5   out of state.                                                 5   that a loan might have been sold. So is that what you
      6      Q Okay. So your use of the term                            6   would characterize as a chain of title analysis, or is
      7   "fractionalization" is different from your assignment         7   that different?
      8   analysis where you characterize the note and the mortgage     8      A That would -- well, first, it would be searching
      9   from being split; is that right?                              9   through Bloomberg records to see definitive evidence of
     10      A Yes. That would be different from that aspect.          10   securitization, and absent that there may be other
     11   Fractionalization I think of as you take one piece of        11   indications.
     12   paper and you -- not this piece of paper. This piece of      12         If Fannie Mae or Freddie Mac claimed ownership
     13   paper, you just divide it up into a thousand pieces and      13   of a loan, or there was a later assignment to them or a
     14   you start to sell little pieces of paper.                    14   deed transfer after foreclosure to one of those entities,
     15      Q Now, by your characterization of what happens to        15   that would indicate past ownership of the note by Fannie
     16   a residential mortgage loan when it's deposited into a       16   Mae or Freddie Mac. Then those would be indications but
     17   security, it would be impossible to ever secure a loan       17   not definitive proof of securitization.
     18   modification. Has that been your experience?                 18         Fannie Mae, Freddie Mac, and Ginnie Mae do not
     19      A No. The whole idea is that it's -- it would             19   produce loan level detail of the loans that are placed
     20   seem easier to be able to deal with one party, maybe a       20   into those trusts. You can look at their balance sheets
     21   community bank or a credit union that held the loans. And    21   and see what percentage of loans are securitized on those
     22   sure, banks have ten-to-one leverage ratio as a benchmark,   22   entities' balance sheets, ranging from 85 to 93 percent.
     23   and they are not even using their own funds, but at least    23         Ginnie Mae gets most of its money through Ginnie
     24   you know who holds the loans, who you are a dealing with.    24   Mae trusts. It does not actually hold the loans. But it
     25   And they might be able to make a loan modification because   25   makes guarantees or gives insurance on FHA and VA loans.


                                                          Page 54                                                            Page 56
      1   they just are a board of directors.                           1          There may also be transfers to certain private
      2          In the case of going to an Ocwen or a                  2   placement entities, mostly of which do not produce loan
      3   NationStar, they may even purport to be the loan holder or    3   level detail, but in some cases they do put the loan level
      4   hey, we are the enforcing party because we hold the note,     4   detail on the Bloomberg system.
      5   and the homeowner is left in the dark not knowing that        5          So putting it altogether, you see if there is
      6   it's in the Harbor View Mortgage Loan Trust 2005-13.          6   any soft of likelihood that securitization may have
      7      Q Let's stick with my question. I get that maybe           7   occurred. In the case where we can see the loan level
      8   it would be easier, based on your characterization, if        8   detail match up the characteristics of the note and/or
      9   there are fewer parties involved. I understand that.          9   mortgage or deed of trust to the Bloomberg record, then it
     10          But what I'm asking is based on your experience       10   can be said with a pretty high degree of certainty that a
     11   and the way you are characterizing fractionalization, it     11   loan was securitized into a given trust.
     12   would be impossible for a homeowner with a loan and a        12      Q Let's go back to that in just a minute, but I
     13   security to secure a loan modification. I was just asking    13   want to keep going down your list here, what you said was
     14   if that has been your experience, that it is not possible?   14   a securitization audit.
     15      A I think -- I don't hear a lot of what actually          15          So the next thing you said was an affidavit of
     16   happens at the end; so I don't know to what extent they      16   overall conclusions. When I'm looking at a securitization
     17   are getting modifications.                                   17   audit that you produced -- do you have the audit that's 35
     18      Q Do you consider yourself an expert in the loan          18   pages and then the affidavit at the end that's two
     19   modification process for residential mortgages?              19   pages? -- how am I supposed to read those together?
     20      A No.                                                     20          What is the controlling document? What has the
     21      Q And that would be true for whether or not a loan        21   authority? Is one just background, like you testified let
     22   was originated and held by one entity; correct?              22   me ask a different question.
     23      A Yes.                                                    23          You testified earlier that the affidavit doesn't
     24      Q Or whether or not a loan was originated and             24   explicitly incorporate the report.
     25   deposited into a security, you are not an expert in the      25      A That's right.



                                                                                              14 (Pages 53 to 56)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 8 of 23 Page ID
                                 #:1058
                                                            Page 73                                                        Page 75
      1   think, conditions of the holder in due course doctrine,       1      A No. I see the fruit of it, though.
      2   and the first was you actually had to pay for the loan.       2      Q Do you have any expertise in the regulations
      3         Do you remember what the other conditions are?          3   governing banks and how they have to account for
      4      A No.                                                      4   residential mortgages that they hold on their books?
      5      Q And in the holder in due course doctrine, to             5      A I review their financial statements.
      6   your mind, does that relate solely to this issue of a         6      Q Anything beyond that?
      7   signatory with a dual role, or is it assignments to           7      A No.
      8   MERS --                                                       8      Q How many securitization audits have you
      9      A It has to do with when a loan is actually                9   performed, approximately?
     10   transferred. When I worked in accounting outside of the      10      A Approximately 5000, I have produced, not where I
     11   financial industry -- I have only worked at UBS Financial    11   have personally prepared the audits from beginning to end.
     12   Services which only had a peripheral role when it came to    12      Q When you say "produced," how are you using that
     13   commercial banking -- we would be able to determine how to   13   word?
     14   make accounting entries based on either cash trading hands   14      A I have assistants who help me prepare audits,
     15   or when we expected that cash to trade hands. We would       15   putting in clerical information, putting in Bloomberg
     16   set up reserves or eventual cash receipts or cash            16   screenprints, recording instrument numbers in the chain of
     17   payments.                                                    17   title summaries, putting in pooling and service agreement
     18         The role is cash is king. That's what it boils         18   extracts, those kind of things.
     19   down to. Over time, every asset tends to translate into      19      Q So when you say "produced," do you mean the
     20   cash one way or another. If you can't actually look at       20   final sign-off but maybe you weren't responsible for
     21   the general ledgers, subsidiary ledgers, the account         21   putting ink to paper on every single part of it?
     22   analysis and see when did we actually buy this property,     22      A I have full edit control, and I do edit every
     23   when did this actually take place. And in my review of       23   single audit that I see in some form or another, and I do
     24   about, well, several thousand of these assignment            24   sign those reports.
     25   documents that just doesn't seem to be happening.            25      Q So I guess when you say that you produced 5000,


                                                            Page 74                                                        Page 76
      1      Q Do you have any expertise in laws around the             1   you are responsible for 5000 audits even if you didn't
      2   country as to whether or not the way you would do             2   actually compile each individual component of it?
      3   accounting in your corporate life actually applies to         3      A Yes. That's correct.
      4   residential mortgages and assignments?                        4      Q Are you compensated per audit by CFLA?
      5      A No. I haven't worked in commercial banking,              5      A Yes.
      6   per se.                                                       6      Q And has that compensation changed over time?
      7      Q And do you consider yourself an expert in the            7      A It has.
      8   Florida statutory law?                                        8      Q What is it today?
      9      A No.                                                      9      A It's $135.
     10         I will add one other thing too. When I worked          10      Q And what was it in 2012 when you started?
     11   at Nissan Motor Corporation, I understand from               11      A $125 with Bloomberg screenprints and $75
     12   conversations with Nissan Motor Acceptance Corporation,      12   without.
     13   which was a 5-billion-dollar organization at that time,      13      Q And what was it in 2014 when Mr. Lehman told you
     14   that they closed their books daily based on regulations.     14   he wanted you to be the exclusive auditor for CFLA?
     15   They had to account for everything. They knew where their    15      A He had bumped up the 125 rate to 135 briefly,
     16   cash was at all times.                                       16   and then he -- and then I settled on 150.
     17         And it would not surprise me if banks know             17      Q When did it go down from 150 to 135?
     18   exactly where all the loans are, whether they hold them on   18      A In about May of last year. And he decided to
     19   their books or they're servicing those loans. They would     19   use Nkosi Gray for pulling Bloomberg screens. I agreed to
     20   know exactly what trusts. Private placements would be        20   pay $15. Andrew said he would pay $35. And he collects
     21   different, probably.                                         21   $50 from -- I mean, he pays Nkosi $50, and so then he
     22      Q Do you have an understanding -- strike that.            22   collects $15, in effect, from me.
     23         Do you have any expertise in the regulations           23      Q And having Nkosi go to the public library to
     24   that apply to banks in recording assignments of              24   pull up Bloomberg screenshots, is that in lieu of having a
     25   residential mortgages?                                       25   direct subscription with Bloomberg to pull them up?



                                                                                           19 (Pages 73 to 76)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 9 of 23 Page ID
                                 #:1059
                                                           Page 77                                                         Page 79
      1       A Yes. Right.                                            1   BY MR. VAUGHN:
      2       Q When did that subscription end?                        2       Q When was that?
      3       A In May of 2017.                                        3       A I had that conversation with him, I think, in
      4       Q Who held that subscription? Was it you                 4   late 2012.
      5   personally or was it CFLA?                                   5       Q Have you ever taken any formal training on the
      6       A California State University, Long Beach.               6   Bloomberg terminal through Bloomberg?
      7       Q Explain that connection to me.                         7       A The Bloomberg essentials training.
      8       A I have taken classes with Cal State Long Beach         8       Q What is that?
      9   for the past seven years.                                    9       A That's a very short series of modules: Fixed
     10       Q Classes in what?                                      10   income, economics, equities, derivatives, that probably
     11       A Economics, philosophy, finance, literature --         11   any business student can complete in a few hours.
     12       Q So --                                                 12       Q When did you do that?
     13       A -- engineering.                                       13       A In 2012.
     14       Q Sorry. I didn't mean to interrupt you.                14       Q Anything since then?
     15          In connection with those classes, you received a     15       A I went to some live Bloomberg training in
     16   login for Bloomberg?                                        16   Los Angeles in 2012.
     17       A Yes.                                                  17       Q Anything else?
     18       Q Is that always how you've had access to               18       A No. Just on the job.
     19   Bloomberg?                                                  19       Q Does Bloomberg give out -- you have a
     20       A No. I had access through Avid Law Center.             20   certification from CFLA. Does Bloomberg give out
     21       Q Is it always how you've had access to Bloomberg       21   certifications to use their terminals?
     22   when you've been working with CFLA?                         22       A They give subscriptions. Every time I logged
     23       A I had access through Avid, and I was working for      23   in, they thanked me for being a subscriber since 2012.
     24   CFLA. I had already had access through Cal State Long       24       Q But other than subscriptions, they don't --
     25   Beach, and I decided to use their terminals instead of      25       A Right.


                                                           Page 78                                                         Page 80
      1   Avid Law Center which had exited that business and they      1      Q -- do the CFLA thing where they give out
      2   canceled their Bloomberg subscription.                       2   certifications or something?
      3      Q When you say "used their terminals," would you          3      A They have Bloomberg aptitude tests, which I
      4   physically go to Cal State Long Beach?                       4   haven't taken. People put on their resumes.
      5      A Yes.                                                    5      Q Going back to your compensation per file, does
      6   BY MR. HOPKINS:                                              6   anything change your compensation? Like if you do it on a
      7      Q Did CFLA ever have its own subscription to the          7   rush basis, does that --
      8   Bloomberg service?                                           8      A At first, it didn't, but then I realized that
      9      A I don't know. But Andrew told me Bloomberg              9   Andrew was receiving rush fees and talked to some other
     10   would no longer do business with him because Andrew sued    10   people, and he agreed to pay an extra $15 for a rush job.
     11   Bloomberg successfully, and a term of that settlement was   11   And my commitment to him was getting that done within a
     12   that they would not do business with him.                   12   24-hour period; otherwise, I wouldn't charge a rush fee.
     13      Q What was the business they were doing with him         13      Q I know this can vary with all kinds of things,
     14   before the lawsuit?                                         14   I'm sure, but how long when you sit down to begin an audit
     15      A My understanding, which from review of past            15   do you think it's going to take?
     16   class materials on the CFLA website, was that Bloomberg     16      A If I'm doing it personally, my goal is two and a
     17   users would get -- I'm sorry -- CFLA students would get a   17   half hours.
     18   trial Bloomberg subscription. Andrew explained to me that   18      Q Okay. And if you have others helping you
     19   that deal did not go so well because Bloomberg wanted,      19   prepare it, does that increase the time or decrease the
     20   normally, a one- to two-year commitment.                    20   time?
     21         People would try the business, exit out after         21      A I think it increases the time based on the
     22   two or three months. And Bloomberg was upset with Andrew.   22   turnaround and conversations that I've had where some
     23   But Andrew sued them because they weren't performing what   23   audits can take up to several hours. The main component,
     24   he thought were their obligations, and he won that case.    24   main variable is the number of assignments, because we
     25                                                               25   focus on the assignments.



                                                                                          20 (Pages 77 to 80)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 10 of 23 Page ID
                                  #:1060
                                                           Page 81                                                          Page 83
       1      Q The more assignments then, the longer it takes           1      A Yes.
       2   to compile the audit?                                         2      Q Have you ever been admitted into court as an
       3      A Looking up the documents or looking at logical           3   expert witness in connection with a securitization audit?
       4   and consistency such as here's party A to B and now           4      A Not to my knowledge. I mean, as far as like a
       5   somehow party C to D, that C is assigned to party D, that     5   formal admission where I can always appear in a particular
       6   kind of thing.                                                6   court, no. I am allowed to testify whether in deposition
       7   BY MR. HOPKINS:                                               7   or if a client makes a motion for me to appear as an
       8      Q Can I just ask a question about the rush file            8   expert, then I have been allowed to testify.
       9   fee?                                                          9      Q I guess what I was thinking of is the latter.
      10          You said you discovered that Andrew -- or you         10         Have you ever appeared after a client filed a
      11   heard that Andrew was charging a rush file fee to clients.   11   motion to have you admitted as an expert and the court
      12   When was that that you learned that?                         12   granted the motion?
      13      A I think that was fairly early on. Maybe 2013.           13      A Yes.
      14   I had already signed the deal, but I thought it would be     14      Q And what case was that?
      15   worthwhile to renegotiate. So I think that was in October    15      A I have a list of various cases where I have made
      16   of 2013 that we finally settled on the $150 price which      16   appearances. Last year, I testified in Fort Walton Beach,
      17   included the $15 rush fee for those files.                   17   Florida. I appeared twice in Phoenix, same court, same
      18      Q I see.                                                  18   judge. I appeared in Reno, Nevada. And Friday before
      19          So $150 per audit was for a rush file?                19   last, I appeared in Stamford, Connecticut.
      20      A No. That was for just the standard service.             20   BY MR. HOPKINS:
      21      Q That was just the standard?                             21      Q You said you have a list of these matters?
      22      A Which usually the normal turnaround was three to        22      A Yes, I do.
      23   four days.                                                   23         And I appeared in Torrance, California at least
      24      Q Thank you.                                              24   two years ago.
      25                                                                25   BY MR. VAUGHN:


                                                           Page 82                                                          Page 84
       1   BY MR. VAUGHN:                                                1      Q And I don't mean to interrupt you, but I just
       2      Q And I think you said signed on it. Do you                2   want to make sure we're on the same page.
       3   actually have a contract with CFLA?                           3             These are cases where a court has qualified you
       4      A Yes, I have an independent contractor's                  4   as an expert prior to your testimony?
       5   agreement. I've never been employed, never held any           5      A I have no document saying I was qualified, but I
       6   equity in the company.                                        6   know that I was allowed to speak.
       7      Q Can you estimate for me what your annual income          7      Q And maybe --
       8   last year was from CFLA?                                      8      A Under oath.
       9      A I have 1099s, and I have gotten my Schedule Cs.          9      Q And maybe this is just a lawyer distinction
      10   I am responsible for certain expenses. The assistants        10   that --
      11   with whom I would not be able to meet the demands of         11      A Yeah.
      12   Andrew. The title records. The notary scanning and           12      Q -- that I should flush out a little bit more.
      13   printing fees. Mileage to the university and so on.          13   But usually in state or federal courts, before a Court
      14          I normally would net in the 40,000s. Last --          14   will consider an expert opinion, there is usually a
      15   well, in 2007, I made approximately 30,000. 2018 is going    15   process in which one side tries to get someone qualified
      16   to be closer to 25,000.                                      16   as an expert. The other side might present arguments to
      17      Q And how about gross?                                    17   the Court as to why they are not an expert. And then the
      18      A Gross, there are times when I would bill 110- to        18   Court will make a determination as to whether or not the
      19   130,000. In 2007, that dropped substantially to maybe        19   individual is actually an expert in whatever field they
      20   around 70,000. I would expect in 2018, probably closer to    20   are purporting to be an expert in.
      21   50,000.                                                      21      A I'll give you an example.
      22      Q What do you think the highest net income you had        22             I went to Freehold, New Jersey, 2016, and I was
      23   from CFLA was since 2012?                                    23   the admitted expert, except the Court said that they had
      24      A Approximately 50,000. In terms of net?                  24   not been given proper notice, but they allowed the
      25      Q Yes.                                                    25   last-minute bank replacement to act as their expert



                                                                                             21 (Pages 81 to 84)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 11 of 23 Page ID
                                  #:1061
                                                             Page 85                                                          Page 87
       1   instead, and he spoke.                                        1      A Well, normally I don't speak with clients
       2      Q Instead of you?                                          2   directly except through email, and the emails that I send
       3      A Yes. That's how she explained it.                        3   are made through Andrew, or in the past, through his
       4      Q But you weren't allowed to speak?                        4   staff.
       5      A Right.                                                   5      Q Why is that?
       6      Q So that would be an example in a case where you          6      A It's the policy that Andrew set up. Probably
       7   were not admitted as an expert?                               7   did not want me to be inundated with a bunch of requests
       8      A Because of -- yeah -- the late notice.                   8   or not to be in the loop as far as what was going on. But
       9      Q And for whatever reason.                                 9   I do copy him on almost ever material communication with
      10         And what I'm trying to get at is instances in          10   the client or give him a breakdown of what happened in a
      11   which you have appeared and testified. And then different    11   phone call for his information, what issues were
      12   from that are instances, if any, in which a Court            12   discussed.
      13   considered motions from the parties and a Court actually     13      Q How many times have you actually testified in
      14   ruled that you were an expert in securitization audits?      14   open court?
      15      A I'm not aware of where I've actually been ruled         15      A Maybe half a dozen.
      16   as an expert. The normal occurrences when I am placed on     16      Q And if -- we can refresh your recollection, if
      17   a list or when I have appeared in court, either the client   17   you need to, but we read a deposition transcript of yours
      18   has made a motion or they would like to just add me on the   18   that you gave in 2015, and at that time you testified that
      19   spot. When it's an attorney who is managing the process,     19   you had not testified in open court?
      20   I usually get to speak. If it's a pro se client, often I     20      A Because at that time I had probably only
      21   won't be able to.                                            21   participated in depositions.
      22      Q Why is that?                                            22      Q I just wanted to --
      23      A Probably because the client does not understand         23      A Yeah. It has been more recent that I have been
      24   the Rules of Civil Procedure or they are just too late or    24   allowed to be in court.
      25   too early in the process or they think that they can just    25      Q Okay. And by "allowed to be in court," because


                                                             Page 86                                                          Page 88
       1   bring someone, even though that is not the particular         1   the Court's allowed you to or because Mr. Lehman let you?
       2   stage of the case.                                            2      A I would imagine both would be necessary
       3      Q What do you think your breakdown is in terms of          3   conditions.
       4   your court appearances as to whether or not you're            4      Q Okay. And those six times, was it always with a
       5   appearing with a lawyer on behalf of a homeowner or           5   lawyer, or was it sometimes with a pro se litigant?
       6   appearing with the homeowner proceeding pro se?               6      A It was either.
       7      A I'd just estimate about 50/50.                           7      Q Okay. And do you recall the jurisdictions?
       8      Q Okay. Those court appearances in connection              8      A The ones that I already named.
       9   with your audits, do you work directly with a lawyer or       9      Q For Long Beach, Phoenix, Reno, Stamford?
      10   the pro se homeowner to schedule those, or does Andrew       10      A Stamford; right. Torrance, California.
      11   Lehman coordinate that? Can you go through the process       11      Q Any others?
      12   with me as to how you know that it's time for you to go to   12      A Chicago, I appeared on a screen, is what they
      13   court?                                                       13   told me, as I sat home working. And the judge wanted to
      14      A Andrew notifies me that I have been retained as         14   listen to the appraiser and did not want me to be heard
      15   an expert. He will usually give instructions to the          15   from, even though my face, they told me, was on the TV
      16   client to make my travel arrangements, and he will charge    16   screen in the court. So I just listened to the
      17   some sort of fee. If it's same-day travel, they'll charge    17   proceedings via phone.
      18   up to four hours. If it's overnight travel, up to eight      18      Q But nothing else?
      19   hours.                                                       19      A The New Jersey, right, I wasn't allowed to
      20          And then I am allowed to be able to communicate       20   testify. No, no. It's mainly been depositions.
      21   directly with the client, change phone numbers. I will       21      Q And how many depositions do you think you have
      22   usually have some kind of phone call, or if I fly in, meet   22   sat for?
      23   with the client, talk about the case.                        23      A About 12.
      24      Q What do you mean then you will be allowed to            24      Q Do you have any idea how many times one of your
      25   talk to the client?                                          25   securitization audits has actually been filed in court?



                                                                                            22 (Pages 85 to 88)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 12 of 23 Page ID
                                  #:1062
                                                          Page 89                                                           Page 91
       1      A No.                                                      1   treating them?
       2      Q Not something you track?                                 2      A I do care about what happens. But as I say to
       3      A No.                                                      3   people that I discuss this with, it's always an uphill
       4      Q Do you have any idea if CFLA tracks it?                  4   battle. And I'm aware of very few cases where loans have
       5      A I don't know.                                            5   been removed. I'm aware of the Abinus (phonetic) case in
       6      Q Have you ever had discussions with Mr. Lehman            6   Massachusetts that Marie MacDonald worked on.
       7   about a case in which there was an adverse ruling after       7         I believe it is important, but I also believe
       8   you testified either in court or in deposition and adverse    8   that uncovering the truth is important as well.
       9   to the homeowner?                                             9      Q But wouldn't an understanding of how courts are
      10      A I haven't had discussions with him.                     10   treating your securitization audits help you prepare
      11      Q Have you ever discussed the outcome of a case in        11   better securitization audits?
      12   which you have offered testimony?                            12      A I wish I had had time to do that much more
      13      A I had to answer questions about a                       13   thorough research. The demands are such that I have just
      14   Bario Nuevo (phonetic) case from time to time.               14   kept producing the reports.
      15      Q Was that the ARDC case?                                 15      Q So it's something that you wish you had
      16      A ARDC?                                                   16   considered?
      17      Q The Illinois State Bar case?                            17      A I wish I could have. I see in the limited
      18      A No, no. I corrected some information to report          18   circumstances I've observed that usually the judge wants
      19   during the deposition, and it was prominently reported       19   to get the money to the investors of the trust or whatever
      20   that the homeowner lost that case.                           20   the case may be. So I just have just kept, I believe,
      21      Q You corrected some information during the               21   fighting an uphill battle.
      22   deposition?                                                  22      Q Is the only impediment to your researching the
      23      A Right. I said -- to my chagrin, I saw in the            23   outcomes of the cases in which your report has been filed
      24   report that I said that the loan was placed into a certain   24   just the fact that you have too many reports to prepare
      25   Fanny Mae trust when what I meant was it may have been       25   and not enough time in the day?


                                                          Page 90                                                           Page 92
       1   placed into a certain trust. And they since then              1      A It seems that I just overall don't make that
       2   corrected that error from occurring in the future.            2   much to where I could set aside a huge amount of time,
       3      Q Is it your understanding that the homeowner lost         3   which I would like to do. I believe I have the capability
       4   that case because of that issue?                              4   to do. But then again, I am not an attorney, and I do
       5      A I don't know.                                            5   rely on Andrew Lehman.
       6      Q Okay. Do you know the outcomes of the cases in           6      Q You rely on Andrew Lehman for that kind of
       7   which you provided testimony?                                 7   analysis, how courts are looking at these things?
       8      A I usually don't hear. Now and then, I will               8      A Yeah. See if we're doing that or if he were
       9   receive a call. Someone will thank me for an audit or say     9   getting attorneys involved.
      10   that they received more time. Or Herb Penrose in Reno        10      Q Have you actually had conversations with Andrew
      11   called me to say that foreclosure would not be able to       11   about how courts are treating securitization audits?
      12   proceed, but I haven't been able to corroborate that         12      A I have. And he said that we do not get a lot of
      13   information. Haven't looked at the judgment.                 13   information on the actual outcomes.
      14      Q Do you know what Westlaw is?                            14   BY MR. HOPKINS:
      15      A Yes.                                                    15      Q So other than researching how courts might treat
      16      Q Have you ever researched the outcomes of any of         16   them, which we've asked about, have you done any other --
      17   the cases that you testified in on Westlaw?                  17   made any other efforts to determine how, let's say, useful
      18      A No. I have just looked at some of their search          18   the audits are for those who buy them?
      19   capability.                                                  19      A I did that one selective sample study to just
      20      Q Have you ever researched how courts have                20   show how much extra time a homeowner might stay in the
      21   reviewed the securitization audits that have been filed by   21   home, which could be a contributing factor along with the
      22   homeowners or their lawyers?                                 22   lawsuit.
      23      A No.                                                     23         When I had conversations with Aron Rofer, he
      24      Q Why isn't that something that would be important        24   told me that in three years that he had gotten 700 loan
      25   to you in preparing securitization audits, how courts are    25   modifications by working directly with the banks instead



                                                                                           23 (Pages 89 to 92)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 13 of 23 Page ID
                                  #:1063
                                                           Page 105                                                            Page 107
       1   New Jersey, do you know which state law would apply?          1            I can see empirically what is going on with
       2       A I could start reviewing the codes, but no, I            2   particular trusts, the Carrington Trust, Bayview, several
       3   haven't had any real experience doing that.                   3   other -- there is a few that are private label trusts, but
       4       Q But you wouldn't know whether or not New York           4   based on the volume, it's almost all Fannie and Freddie
       5   law applied or New Jersey law applied?                        5   and Ginnie now.
       6       A If a property is in New Jersey, I mean,                 6      Q And it's impossible for you to tell to a degree
       7   certainly New Jersey forecloser law would apply to New        7   of certainty that a specific loan is in a specific GSE
       8   Jersey residents. The same for a New York residence where     8   securitization; correct?
       9   New York law would apply, I would think. I can't see any      9      A That's correct.
      10   other logical conclusion.                                    10      Q So what is your methodology -- strike that.
      11       Q What if the mortgage provided for a different          11            Many of your audits have a conclusion that a
      12   choice of law?                                               12   loan may have been securitized into a GSE trust.
      13       A In that case --                                        13            What is your methodology for reaching a
      14       Q Why don't we strike that.                              14   conclusion that a loan may have been securitized in a GSE
      15       A I don't systematically review, but in every case       15   trust?
      16   where I have happened to have come across it, it --          16      A I have reviewed the financial statements of
      17   usually local law is applied. But no, I haven't actually     17   Fannie Mae and Freddie Mac to see what percentage of loans
      18   thought to do that.                                          18   are actually securitized.
      19       Q And so you have no expertise in determining --         19            In terms of a specific trust, I will review the
      20       A No.                                                    20   trust formed shortly after loan origination to look at the
      21       Q Let me just finish.                                    21   vintages of the loans placed into trusts and the
      22             You have no expertise in determining what law      22   geographical regions for those trusts. But no, I don't
      23   applies during a foreclosure action?                         23   have the loan-level detail; so I am not able to say
      24       A No.                                                    24   definitively that a loan is placed into a particular
      25       Q Okay. In performing a securitization audit, do         25   trust.


                                                           Page 106                                                            Page 108
       1   you need to review the pooling and service agreement or       1            When I review the Fannie Mae and Freddie Mac
       2   the trust agreement?                                          2   summaries, they're not even specifying those in the
       3      A I do.                                                    3   investor documents, although information is on Bloomberg.
       4      Q So what do you do with a GSE securitization              4   So I conclude that the issue is really securitization as
       5   where you don't have the pooling and servicing agreement      5   opposed to any particular trust.
       6   or trust agreement to review?                                 6       Q Got it.
       7      A I usually just pull in some summary documents.           7            So the issue is just whether or not a loan has
       8   And I have said in reports that pooling and service           8   been securitized; it doesn't really matter whether it's --
       9   agreement is not required because of the indirect             9   in which trust it has been securitized?
      10   guarantee that the federal government gave to those          10       A And --
      11   government-sponsored entities, Fannie Mae and Freddie Mac,   11       Q That's just yes or no.
      12   which was realized in 2008 when those entities failed and    12       A Yes. As far as that, yes, that's right.
      13   went into federal conservatorship.                           13       Q Okay. And then your determination for whether
      14      Q Do you have an understanding as to what the             14   or not a loan may have been securitized is just the
      15   composition of MBS and the marketplace is today, whether     15   general conclusion that most residential mortgage loans
      16   it's private label securities predominantly or GSE-backed    16   are in fact securitized?
      17   securities predominantly?                                    17       A Based on balance sheet review.
      18      A GSE predominantly.                                      18       Q Okay.
      19      Q Do you know what the trend for private label            19            MR. VAUGHN: Why don't we go off the record for
      20   securities has been in the market since 2008?                20   a minute.
      21      A It dropped precipitously in 2008. It started to         21            (A recess was taken from 11:57 a.m.
      22   make a comeback in 2010. Started to pick up a little bit     22            to 12:07 p.m.)
      23   in 2012. Fannie Mae and Freddie Mac have sold -- in press    23   BY MR. VAUGHN:
      24   reports, they have sold billions to certain private label    24       Q Back on the record. Let's mark Exhibit 2.
      25   trusts.                                                      25            (Exhibit No. 2 was marked for identification



                                                                                         27 (Pages 105 to 108)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 14 of 23 Page ID
                                  #:1064
                                                          Page 109                                                          Page 111
       1          and is attached hereto.)                               1   certainly it would help for me to be able to produce more,
       2   BY MR. VAUGHN:                                                2   but he didn't state that explicitly, like just wanted you
       3      Q Mr. Carrigan, I've had the court reporter mark           3   to talk to this person, and like so and so got done with
       4   as Exhibit 2 a securitization audit that I will represent     4   their back problems and they want to get back into this,
       5   was produced to us by CFLA in response to our 2017 CID.       5   for instance.
       6      A Okay.                                                    6      Q Do you have any understanding as to how CFLA
       7      Q This securitization audit was prepared for               7   markets your audits?
       8   Lawrence L. Berardi --                                        8      A I have seen the information on the website, but
       9      A Uh-huh.                                                  9   I haven't really focused on that. I see that they produce
      10      Q -- and it's dated February 10th, 2017.                  10   a newsletter weekly. I met one of the attorneys here in
      11      A Uh-huh.                                                 11   Los Angeles at a seminar Patricia Rodriguez spoke at, and
      12      Q You prepared many, but I'll ask anyway. Do you          12   she told me that she did a lot of the editing for the
      13   recall this particular audit?                                13   weekly newsletter. Just can't remember her name now.
      14      A I don't offhand.                                        14         So I suppose Andrew relies on a number of
      15      Q It's not surprising.                                    15   sources, but I really don't get involved in the marketing
      16      A It looks very similar to other Fannie type of           16   or sales.
      17   audits I've produced.                                        17      Q Have you reviewed the website in sufficient
      18      Q So before we dive into the substance of this            18   detail to have noticed whether or not anything on the
      19   audit, what is the process for how you find out that it's    19   website is true or untrue with respect to your
      20   time for you to prepare an audit?                            20   securitization audits?
      21      A I receive a request from Andrew Lehman or his           21      A I just don't get involved in that aspect.
      22   staff with a person who wants an audit performed along       22      Q And the same with how Mr. Lehman advertises your
      23   with their property address. In some cases, I need the       23   securitization audits, do you have a sufficient
      24   last four digits of the social security number. In some      24   understanding as to CFLA's advertising practices to know
      25   cases, I need the full social security number. The --        25   if the representations the company makes about your audits


                                                          Page 110                                                          Page 112
       1   what is known as the MERS investor search requires the        1   are true or untrue?
       2   full social security number. Fannie and Freddie searches      2      A No.
       3   require the last four digits of the SSN.                      3      Q Would you ever claim that your audits are a
       4         I will pull the title records for that                  4   hundred percent accurate?
       5   particular address and draw certain conclusions regarding     5      A No.
       6   who seems to be the likely owner of that loan.                6      Q So what I would like to try to do -- and if this
       7      Q And you have over the years had different people         7   becomes cumbersome, maybe we can find a different way to
       8   assisting you in preparing these audits; correct?             8   do it. But before we actually talk about the substance of
       9      A Assisting me with the clerical input but never           9   the audit, if you can flip through it, and you can flag
      10   as part of determining who I believe is the actual           10   for us what is kind of template that you get from CFLA and
      11   indicated owner of a loan.                                   11   what is your work product?
      12      Q And do you have additional people helping you so        12      A Would it be acceptable for me to expand on my
      13   that you can prepare more audits?                            13   last answer and direct you to the disclaimer?
      14      A That is right. So that I -- well, I literally           14      Q We're actually going to talk about the
      15   don't have enough time to produce all these 40- to 60-page   15   disclaimer in a minute.
      16   reports, three on average a day for the last seven years.    16      A Oh, okay.
      17      Q And over the years, when you mentioned that             17      Q And your answer, I think, is a hundred percent
      18   Mr. Lehman has suggested different people to help you, has   18   accurate, at least as far as I am concerned.
      19   that been with the idea that then you would be able to       19      A Okay. All right. Okay.
      20   produce more audits?                                         20      Q But we'll talk about the disclaimer in a minute.
      21         Let me ask a different question.                       21      A Okay.
      22         Has Mr. Lehman suggested different people to you       22   BY MR. HOPKINS:
      23   as independent contractors so that you could work more       23      Q Can I ask just one very quick clarifying
      24   efficiently?                                                 24   question.
      25      A No. He explained that they needed work. And             25         Throughout this today so far, we have been



                                                                                         28 (Pages 109 to 112)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 15 of 23 Page ID
                                  #:1065
                                                           Page 121                                                         Page 123
       1      A That's template language.                               1      A Yes. On instruction of Andrew, I had taken this
       2      Q That is also template language? Okay.                   2   securitization summary which used to be part of the
       3   BY MR. VAUGHN:                                               3   affidavit and I -- he instructed me to place it elsewhere
       4      Q Okay. And then pages 20, 21, 22, 23, and 24 are         4   in the report which I did immediately prior to the
       5   all Bloomberg screenshots?                                   5   affidavit.
       6      A Those are Bloomberg screenshots.                        6      Q Okay. And that's the securitization summary
       7      Q That you would add specific to each audit?              7   heading beginning on page 28, and that goes over onto pay
       8      A Right. Based on my expertise at accessing               8   29. That summary used to be in the affidavits --
       9   Bloomberg's screens, I would know how to annotate, and I     9      A Yes.
      10   followed a certain form template for what screens to pull   10      Q -- and on Mr. Lehman's instructions, it's now in
      11   down.                                                       11   the report?
      12      Q Okay. So the template for what screens to pull         12      A Yes.
      13   down from Bloomberg, did that come from CFLA or from you?   13      Q Okay. And all of that, pages 27, 28, and 29,
      14      A That came from CFLA. And prior to that, from           14   all comes from CFLA?
      15   Avid, which had reports similar to CFLA reports in terms    15      A Yes.
      16   of the Bloomberg screens pulled.                            16      Q Okay.
      17      Q Got it.                                                17   BY MR. HOPKINS:
      18           And what's the name of the individual that goes     18      Q Other than moving the location where some of
      19   to the public library now?                                  19   this information appears, have you made any other changes
      20      A Nkosi Gray.                                            20   to the language here?
      21      Q Nkosi Gray.                                            21      A I did some additional research when a client was
      22      A N-k-o-s-i.                                             22   asking me about the source of the information where a loan
      23      Q And so do you instruct Nkosi which screens to          23   may be sold up to 30 times per federal reserve
      24   pull?                                                       24   regulations. I realized that there was plenty of
      25      A I do. I give them the initials of the screens.         25   information on the internet, but there was no actual


                                                           Page 122                                                         Page 124
       1       Q Got it.                                                1   source for it. So I took that off the report.
       2       A The description screen is DES, for example.            2   BY MR. VAUGHN:
       3       Q Okay. And then page 25 is the Fannie Mae loan          3      Q Do you remember when that was?
       4   lookup. Is this Mr. Carrigan?                                4      A I think around -- it could have been around
       5       A It's the Fannie Mae website with the variable          5   2016.
       6   information, and it's -- it was on the template which I      6   BY MR. HOPKINS:
       7   used, and it would make sense to show if Fannie Mae          7      Q But otherwise, you haven't adjusted the content
       8   claimed ownership of that loan to place that in there.       8   of this --
       9            I received the template with Fannie Mae loan        9      A No.
      10   lookup. Does Fannie Mae own my loan? Yes, based on          10      Q -- section that we've just been discussing?
      11   research document below. Who is Fannie Mae, et cetera.      11      A Of those particular sections, no.
      12   So I've added the "match found" or "no match found" along   12   BY MR. VAUGHN:
      13   with "Fannie Mae search results" and -- well, I have a      13      Q So we are up to the affidavit, and before we
      14   mistake here. It says "no acquisition claimed." But it      14   look at that, have you -- other than this one example in
      15   is that Fannie Mae is saying that they own the loan.        15   maybe 2016, have you taken any independent analysis of all
      16   So...                                                       16   of the different template sections that we just looked at
      17       Q So everything underneath the last line that ends      17   to assess them for accuracy?
      18   "that lend money to homebuyers" is what you drop in?        18      A Not of the form itself.
      19       A Everything below that, yes.                           19      Q Well, let's look at specifically the section
      20       Q Okay. And then page 26?                               20   beginning on page 27, securitizing a loan. It ends on
      21       A That's CFLA template.                                 21   page 29.
      22       Q Okay. Then page 27, securitizing a loan?              22           Have you done any independent research to
      23       A CFLA.                                                 23   determine whether or not the conclusions on those pages
      24       Q Okay. And does that go all the way through page       24   and the analysis on those pages is accurate?
      25   29, all CFLA?                                               25      A I have general familiarity. Lenders certainly



                                                                                         31 (Pages 121 to 124)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 16 of 23 Page ID
                                  #:1066
                                                            Page 125                                                        Page 127
       1   do sometimes have other lenders under them, and they          1      Q Could it have been last year and not in 2017?
       2   provide them warehouse lines of credit. But no, I have        2      A I can't definitively say without looking.
       3   not definitively reviewed all of the document for             3      Q Okay.
       4   accuracy.                                                     4      A Seems like it was at least a year ago.
       5      Q Okay. And that's true of the more limited                5      Q So your affidavit which is on page 30 of 31,
       6   section that's just the Securitization Summary that begins    6   what of this is you and what of this is template from
       7   on page 28 and goes over to page 29, you haven't              7   CFLA?
       8   independently reviewed the conclusions and analyses in        8      A I put in my own experience in paragraph 2.
       9   there to assess their accuracy?                               9   Everything else on the first page is from CFLA.
      10      A I've reviewed them, but no, I certainly haven't         10   Everything else is from CFLA.
      11   performed any legal analysis. The conclusions made sense     11      Q Okay. So paragraph 2 is you, everything else is
      12   to me. I had looked into what it means for a note to be      12   them?
      13   converted into a stock or how could that take place at the   13      A Yes.
      14   same time. I have answered certain client questions about    14           MR. VAUGHN: Okay. Let's mark as -- let's mark
      15   that.                                                        15   as Exhibit 3.
      16            And the points is that once a note is               16           (Exhibit No. 3 was marked for identification
      17   securitized, it loses its original characteristics such      17           and is attached hereto.)
      18   that it's grouped with other notes, and it is normally not   18   BY MR. VAUGHN:
      19   going to be pulled out in the case of a residential MBS      19      Q I just had the court reporter mark as Exhibit 3
      20   trust.                                                       20   a signed and notarized copy of the affidavit that we just
      21            In the case of a commercial trust, I understand     21   looked at. Do you want to take a look at that quickly and
      22   from conversations with REDC that sometimes auction          22   make sure you agree it's the audit that accompanies that
      23   properties are pulled out of trusts. So typically, once      23   report -- or, excuse me -- the affidavit that accompanies
      24   an RMBS gets into a trust, then it's sold as a group with    24   that report?
      25   other loans, if it ever is sold itself, although             25      A Sure looks like it.


                                                            Page 126                                                        Page 128
       1   individual loans can be modified.                             1      Q Okay. So let's walk through this line by line.
       2            So I have had some client conversations via          2   And I just want to understand what's in it and --
       3   email regarding conversion of a note into a stock and how     3      A Okay.
       4   that empirically seems like an irrevocable act.               4      Q -- and your understanding of it.
       5      Q So this paragraph is in almost every one of your         5           So the first is your attestation that you are
       6   audits; is that accurate?                                     6   providing the affidavit under penalty of perjury; correct?
       7      A Yes.                                                     7      A Yes.
       8      Q Okay. And it concludes at the end that it's a            8      Q Okay. So first few lines, that you are a
       9   form of double-dipping and double-dipping is a form of        9   subscriber of the Bloomberg Professional Service.
      10   securities fraud?                                            10           Do you see that?
      11      A If it were to be in existence at the same time.         11      A Yes.
      12            Now, since then, we've removed all of that          12      Q Okay. Are you personally a subscriber of the
      13   language from the reports. Andrew instructed me to just      13   Bloomberg Professional Service?
      14   take all of that out.                                        14      A Not currently.
      15      Q Everything after Securitization Summary?                15      Q Okay. Have you ever been?
      16      A Everything in Securitization Summary before the         16      A Yes.
      17   disclaimer.                                                  17      Q And when was that?
      18      Q Okay. And what was the date of that again?              18      A Personally?
      19      A I think that was sometime in 2016.                      19      Q Yes.
      20      Q If you want to look at the first page of these          20      A From 2012, first through Avid Law Center, and
      21   audits?                                                      21   after that time through Cal State Long Beach where they
      22      A Oh, maybe it was in 2017, then. Yeah. Or                22   welcomed me individually as a subscriber up until May of
      23   sometime after that.                                         23   2018.
      24      Q Okay. But you don't specifically remember?              24      Q Okay. So you review subscription through Cal
      25      A I don't. I would have to look it up.                    25   State Long Beach as being your personal subscription?



                                                                                       32 (Pages 125 to 128)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 17 of 23 Page ID
                                  #:1067
                                                          Page 137                                                              Page 139
       1      Q Okay. So that would be something that would be           1   that date, that these are closed-in trusts or new
       2   easy for you to provide to us?                                2   collateral is not placed into the trusts.
       3      A Sure. Yeah.                                              3       Q Turn to page 6 with me. And this is the -- a
       4            MR. VAUGHN: Okay. Why don't we do this. Why          4   screenshot of the first page of the prospective supplement
       5   don't we go off the record and take a break for lunch.        5   for this REMIC trust; correct?
       6            How much time do you two think you need for          6       A Uh-huh. Yes.
       7   lunch?                                                        7       Q Do you see that heading where it says, "The
       8            Let's go off the record.                             8   trust and its assets," in the bottom left-hand corner?
       9            (A recess was taken from 12:45 p.m.                  9       A I'm looking.
      10            to 1:30 p.m.)                                       10       Q You are on the right side there, right there by
      11   BY MR. VAUGHN:                                               11   your finger, "The trust and its assets"?
      12      Q Back on the record.                                     12       A Yes, yes.
      13            Mr. Carrigan, welcome back.                         13       Q Can you read there that it says, "The trust will
      14      A Thank you.                                              14   own Fannie Mae MBS"?
      15      Q So let's look at Exhibit 2 which is the Berardi         15       A Yes.
      16   audit that we went through -- or started to get through      16       Q Okay. So this trust owns other Fannie Mae MBS;
      17   before lunch.                                                17   correct?
      18      A Okay.                                                   18       A That's what it says. Yes.
      19      Q And now what I would like to do is walk through         19       Q It doesn't own individual mortgage loans; right?
      20   the -- some of the substance of the audit.                   20       A I suppose not. But it says, "Also the mortgage
      21      A Okay.                                                   21   loans underlying the Fannie Mae MBS are first lien
      22      Q Hang on a second.                                       22   single-family fixed rate loans."
      23            Okay. Let's begin with page 25 of the audit,        23       Q Reading this, is it still your conclusion that
      24   which is where you conclude that -- sorry, strike that.      24   the Berardi's loan could be in this trust?
      25            Let's begin with page 9 of the audit. And this      25       A I suppose I just don't have enough information


                                                          Page 138                                                              Page 140
       1   is the report summary, and I'm looking at the heading that    1   in that case.
       2   says "Securitization" and then in parentheses "The Note."     2      Q The trust owns the certificates of other
       3            And you conclude here that the note may have         3   mortgage-backed securities; right? That's what it says
       4   been securitized into the Fannie Mae Guaranteed REMIC         4   here?
       5   Pass-through Trust."                                          5      A That's what it says.
       6            Do you see that?                                     6      Q Those other mortgage-backed securities, the
       7      A Yes.                                                     7   trust for those might own loans; right? But not this
       8      Q Okay. Can you tell me how you concluded that             8   trust. This trust doesn't own loans.
       9   Mr. Berardi's loan may have been securitized into this        9      A I suppose so.
      10   trust?                                                       10      Q I will represent to you, Mr. Carrigan, that you
      11      A In my review of Fannie Mae claimed loans, I see         11   conclude that individual mortgage loans could be in trusts
      12   that Fannie Mae creates trusts repeatedly and that they      12   that own Fannie Mae MBS with some regularity, which makes
      13   show certain characteristics in Bloomberg regarding the      13   me just want to ask again, do you really look at the
      14   number of loans placed into those trusts, the amount of      14   trusts to determine what they own when concluding whether
      15   loans that are shown on their balance sheet, the amount of   15   a loan might be in the trust?
      16   loans that are securitized and that securitization           16      A I look at the Bloomberg detail, and I see a
      17   certainly could have occurred. It could have occurred in     17   geographic distribution for various states and pools. So
      18   this particular trust, but I don't have definitive           18   I suppose a pool could be one of those MBS trusts to which
      19   loan-level detail.                                           19   you are referring. I see servicers. And somehow
      20      Q And what is your basis for concluding that it           20   underlying loans make up those certificates. But right, I
      21   could have been securitized in this specific trust, beyond   21   didn't -- that didn't occur to me.
      22   just the fact that Fannie securitizes most of the loans      22      Q You testified earlier that what is really
      23   that it owns?                                                23   important to you is that the loan might have been
      24      A And that loans formed after a particular loan           24   securitized, not what trust it's in; is that correct?
      25   origination date are -- could only be securitized after      25      A Yes; right.



                                                                                        35 (Pages 137 to 140)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 18 of 23 Page ID
                                  #:1068
                                                          Page 141                                                         Page 143
       1      Q Given the fact that the first page of the                1      A Fannie owns some of those MBS that has the
       2   ProSupp here says that this particular trust owns other       2   individual loan. And yes, this trust could be an indirect
       3   MBS, not individual mortgage loans, is it fair to say that    3   owner of that loan.
       4   you really don't do much of an in-depth analysis of a         4      Q And that's the way you characterize it if it's
       5   particular trust when you are determining whether or not a    5   indirect owner of the loan?
       6   loan could be in it?                                          6      A I did not because we're just talking about it
       7      A Suppose I can't do that without the loan-level           7   now.
       8   detail.                                                       8      Q But if you were to revise this report, you would
       9      Q So really what you do with the GSE MBS is you            9   conclude that this trust may be an indirect owner of the
      10   just look for one that closed after the loan was             10   loan?
      11   originated; right?                                           11      A Yes, yes.
      12      A In almost every case, and very few cases do I           12      Q Would you make that correction with respect to
      13   have a MERS milestone report that indicates a particular     13   any report where you reached a conclusion about possible
      14   Fannie Mae trust, and then I can drill down on those         14   ownership where the ProSupp indicates that the trust will
      15   trusts further, but those also don't have loan-level         15   own Fannie Mae MBS?
      16   detail.                                                      16      A Yes, I could make that correcting statement.
      17      Q But setting aside those instances where you             17      Q Is there anything in this report that informs a
      18   might have extra MERS information, all you really look for   18   homeowner that what is important is not what trust the
      19   is just a security that closed after the loan was            19   loan is in but just that the loan has been securitized?
      20   originated; right?                                           20      A It shows an example of the type of
      21      A And in which the servicer is represented as a           21   securitization work that Fannie Mae performs and may be in
      22   top servicer and where there is significant collateral for   22   that or a similar trust.
      23   that particular state and where the vintages of the loans    23      Q But, I mean, you got pages here of trust
      24   line up with the collateral overview.                        24   analysis, the ProSupps, the report summary on the trust
      25      Q Okay. And for every single securitization               25   that it might be in.


                                                          Page 142                                                         Page 144
       1   audit, you really do look at those other characteristics      1           Really, though, what you have told us today is
       2   other than just the issue date for the security?              2   that none of that matters, what just matters is that the
       3      A When I was pulling the Bloomberg screens myself,         3   loan might have been securitized; right?
       4   yes, I would look and look for what I thought might be the    4       A That, along with there may be a chain of title
       5   most applicable trust for a given loan.                       5   discrepancies, yes.
       6      Q Can you point me to on the Bloomberg screenshots         6       Q Right. But with respect to the analysis of what
       7   that you have included in this report the information that    7   security a loan might be in, isn't that really irrelevant
       8   gives you comfort beyond the issue date that this loan        8   to your opinion?
       9   could have been in the security?                              9       A I wish that Fannie were more forthcoming with
      10      A Ditech is listed as the servicer. And on page           10   their loan-level detail, but they're not.
      11   24, the collateral composition shows that the top servicer   11       Q Right. But just "yes" or "no" or "I don't
      12   is Ditech. So that would formerly be Green Tree, and they    12   know." But isn't it irrelevant to your opinion what trust
      13   took over substantial portion of loans from B of A,          13   the loan's in?
      14   formerly Countrywide Loans. It also owns property based      14       A No. I think it's relevant to show what type of
      15   in New York and...                                           15   trust. Most of these trusts that I pull are very similar
      16   BY MR. HOPKINS:                                              16   in the types of -- the way that the loans are grouped into
      17      Q I'm sorry. What page was that?                          17   those trusts. You -- they're obviously different,
      18      A Page 24. I don't have a collateral overview             18   different amount of capital is raised. They're different
      19   screen for this particular report. But I would also look     19   states or servicers involved.
      20   at the vintage of the loans. So I would look for a trust     20           But as far as the process of removing the
      21   with mainly 2007 loans. I wish I had more detailed           21   borrower from ultimately the -- those people that provide
      22   information.                                                 22   the funds, it's far removed. Fannie Mae is sitting in the
      23   BY MR. VAUGHN:                                               23   middle providing guaranties to those investors which is
      24      Q Would you still conclude sitting here today that        24   why they keep those loans on their balance sheet.
      25   this -- the Berardis' loan may be in this trust?             25           Nevertheless, the money is not coming from



                                                                                       36 (Pages 141 to 144)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 19 of 23 Page ID
                                  #:1069
                                                          Page 145                                                              Page 147
       1   Fannie Mae in most cases. So I think in general, it is        1      A It's supposed to show the document and money
       2   relevant.                                                     2   flow among the various parties involved. I did receive
       3      Q Okay. What about an individual trust is                  3   this template, and I continued to use it, was expected to
       4   relevant to your opinion in this report?                      4   use this information.
       5      A It shows an example of the type of                       5      Q Do you know if these pages are correct?
       6   securitization work that Fannie does.                         6      A I suppose generally, although there won't be a
       7      Q So just as an exemplar?                                  7   rating agency for GSE trusts there. They carry the
       8      A Yes.                                                     8   sovereign credit rating of the United States. So they are
       9      Q So shouldn't your report then say, my analysis           9   not rated as we can see on the ratings change Bloomberg
      10   of the Fannie Mae REMIC trust 2007-37 is just by way of an   10   screen. So they could be adjusted or taken out.
      11   example?                                                     11   BY MR. HOPKINS:
      12      A Yes. And when pressed by a client, I do answer          12      Q I'm sorry. What does the rating have to do with
      13   that question and say that this may be one of many trusts    13   these charts?
      14   into which a loan may have -- the loan may have been         14      A Well, for government-sponsored entities, the
      15   securitized, or it may be held in the corporate capacity.    15   trusts will not go to the Standard & Poor's or Moody's or
      16   And in the header to every email, I say identification of    16   Dun & Bradstreet or Fitch for ratings. The reason for
      17   the exact Fannie Mae or Freddie Mac or Ginnie Mae            17   that is that they are backed by the federal government
      18   securitized trust or corporate portfolio. Those              18   agency securities. Fannie and Freddie have had that
      19   instructions are given in the Bloomberg section of the       19   indirect guarantee that was realized in 2008. And so they
      20   report.                                                      20   have never needed to be rated.
      21   BY MR. HOPKINS:                                              21   BY MR. VAUGHN:
      22      Q Have clients pressed you on this in the past?           22      Q What indirect guarantee of the United States are
      23      A Occasionally.                                           23   you referring to?
      24      Q How often would you say?                                24      A In case of Fannie Mae or Freddie Mac collapsing,
      25      A Not very often.                                         25   the federal government would step in and make them whole.


                                                          Page 146                                                              Page 148
       1      Q Less than ten times?                                     1      Q And are you referring to FHA or FHFA, or what
       2      A Somewhere around there, yes. A handful, maybe,           2   are you referring to?
       3   relatively.                                                   3      A I'm referring to if in case they were not able
       4   BY MR. VAUGHN:                                                4   to pay out their obligations to investors, that the
       5      Q Do you think a pro se homeowner representing             5   federal government would step in and do that instead of
       6   themselves in foreclosure understands that this analysis      6   going into receivership since we know they went into
       7   of this particular trust is just by way of an example, or     7   federal conservatorship under FHFA.
       8   you think they could find it confusing?                       8      Q Okay. So you interpret the GSE's placement into
       9      A If I were to talk to them, I would tell them,            9   conservatorship under FHFA as the United States government
      10   but I usually don't have that contact. I suppose they        10   guaranteeing the GSE's investments?
      11   might get confused.                                          11      A It's been long accepted in the investment
      12      Q Didn't think it's actually very important what          12   community that agency securities did not carry an explicit
      13   trust the loan is in?                                        13   guarantee, but in case of failure, they would. Fannie Mae
      14      A Now and then. Maybe a couple of dozen times             14   does not have a going concern qualification on its
      15   somebody has come back, and they have said, why can't you    15   financial statements. It's allowed to operate. But it is
      16   change the language from May to say it's in this trust or    16   under FHFA conservatorship.
      17   they will practically demand that the affidavits say that    17      Q So we can mark this as an exhibit, or I'm just
      18   the loan has been placed in a particular trust. And I        18   going to -- I'll read it to you in the first instance, but
      19   always come back and say, I can't make that definitive of    19   I will represent to you that I'm reading from the full
      20   a statement.                                                 20   ProSupp for this particular trust on page 12, and it says,
      21      Q Looking at pages 4 and 5, which is just a flow          21   "Our guarantees are not backed by the full faith and
      22   chart of the process of securitization, I guess -- well,     22   credit of the United States."
      23   strike that.                                                 23         Is that consistent or inconsistent with your
      24          Can you please tell me what 4 and 5 are supposed      24   understanding of the guarantee that the GSEs have on their
      25   to show?                                                     25   investments?



                                                                                       37 (Pages 145 to 148)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 20 of 23 Page ID
                                  #:1070
                                                           Page 169                                                       Page 171
       1         Where do you -- I get where you get the                 1   do so. It says the right to foreclose.
       2   conclusion that the loan may have been securitized. But       2      A Yes, yes. It oversteps.
       3   where do you get the "many times" from?                       3      Q And this is in every one of your audits; right?
       4      A I can't support that because usually                     4      A Until it was taken out.
       5   securitization itself happens once -- a loan -- it says in    5      Q Okay. Is there anything in paragraph 5 that is
       6   mortgages or deed of trust, the loan may be sold one or       6   different than the conclusions in paragraph 3 and 4, or
       7   more times which could arguably support -- like why would     7   you're just restating those?
       8   they use that language at all? Like what does it mean? A      8      A It looks like pretty much restatement, yes.
       9   loan is sold one or more times.                               9      Q Are you an expert in the rules and regulations
      10         Does that mean sequentially, but it leaves open        10   of the SEC?
      11   the door to fractionalization of the loan because your       11      A No.
      12   loan may be sold one or more times. So if a loan has been    12      Q Do you have any idea what rules and regulations
      13   securitized many times, I can't make that statement          13   of the SEC apply to Fannie, Freddie, and Ginnie?
      14   because usually the securitization happens once.             14      A They do file SEC reports for their own stock,
      15         A complete trust or perhaps tranches of a trust        15   but these are considered exempt securities; so those rules
      16   may be resecuritized. Freddie Mac has been known to          16   probably would not apply. I don't know, though, as far as
      17   purchase whole Washington Mutual trusts, for instance, and   17   what sort of rules there may be in terms of making
      18   rename them. But no, I can't make the statement anymore      18   untruthful statements or omitting material facts for
      19   that securitization may have been done many times.           19   publicly-traded securities.
      20         But a loan sale, that could happen many times if       20      Q Okay. Can you read the first sentence --
      21   you count fractional owners.                                 21      A "Careful review" --
      22      Q Okay. I'm paraphrasing the next two lines, but          22      Q -- of paragraph 6?
      23   it says, that event would indicate -- I'll just read the     23      A Yeah.
      24   whole thing. Sorry.                                          24      Q You can read it to yourself. I am trying to
      25      A Okay.                                                   25   give Ann a break. And can you tell me if that sentence


                                                           Page 170                                                       Page 172
       1      Q "That event would indicate that the loan forever         1   properly applies to this particular mortgage?
       2   loses its security component, i.e., the mortgage, and the     2      A It may have been a securitized loan.
       3   right to foreclose so the mortgage is forever lost."          3      Q I'm sorry. The second sentence. I apologize.
       4         Do you see that?                                        4      A This doesn't seem quite as applicable. This
       5      A Yes.                                                     5   particular verbiage would be more applicable to a bank
       6      Q Okay. And that's your conclusion that once a             6   sponsored, a loan placed into a bank-sponsored trust, with
       7   loan has been securitized, it can't be foreclosed on, or      7   the parties A, B, C, and D being the -- A being sponsor --
       8   should I read that differently?                               8   I'm sorry -- the originator, the original lender, B being
       9      A No. That's what it says.                                 9   the sponsor, C being the depositor, and D being the trust
      10   BY MR. HOPKINS:                                              10   in case of GSC logs. There will not be a depositor.
      11      Q Is that -- is that accurate?                            11   There would be usually original lender or originator,
      12      A I would say that, look, state laws vary quite a         12   sponsor namely, Fannie Mae or Freddie Mac, and then a
      13   bit as far as what is lawfully allowed for foreclosure.      13   particular securitized trust.
      14   So I can't make that conclusion that mortgage can never be   14      Q Okay. So that is not an accurate description of
      15   foreclosed. I have said to attorneys in deposition, they     15   what could happen for this loan?
      16   have asked, so can we foreclose? And I have said yes, you    16      A No, it's not entirely accurate.
      17   can still foreclose.                                         17      Q Then the next sentence, "They also hid the legal
      18         Can they rightfully do so?                             18   SEC filings; do you see that?
      19         Well, posing as other entities, should they do         19      A Yes.
      20   it? Should they not write down the loans? So no, these       20      Q So you are telling Mr. Berardi here that Fannie
      21   are not compelling arguments as though you can say you are   21   Mae hid the legal SEC filings.
      22   mandated to do so, you are not mandated to show mercy.       22         Do you have any basis to reach that conclusion?
      23   But it is a prescribed thing to do.                          23      A No.
      24   BY MR. VAUGHN:                                               24      Q When was the last time you read the six
      25      Q This doesn't say that it's not right for them to        25   paragraphs in detail before today?



                                                                                      43 (Pages 169 to 172)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 21 of 23 Page ID
                                  #:1071
                                                         Page 173                                                          Page 175
       1      A I would refer to them from time to time. When a          1   statements once they become available.
       2   client emailed me about a particular issue, then I would      2      Q I just want to stop you because I'm looking at
       3   explain what my opinion was for that situation. I'd make      3   the 10-K pages, which are 10 to 14, and I'm not at the
       4   a correction. I haven't systematically read them in quite     4   financial statement aspects of those on the next pages.
       5   some time.                                                    5      A Okay.
       6      Q Are you comfortable that you provided Mr.                6      Q So I don't understand why you would include the
       7   Berardi with the conclusions in these six paragraphs?         7   excerpts from the 10-K in a securitization audit, to begin
       8      A No, not after having reviewed them in this               8   with. Can we just focus on those pages?
       9   detail.                                                       9      A Okay. I thought it would be relevant to show if
      10      Q Okay. So that's true for any audit that you             10   there were problems with the books and records of Fannie
      11   would have put these in; right?                              11   Mae if they have little control over their books and
      12      A Yes.                                                    12   records, then it would seem to -- we can hear argument
      13      Q Can you look at the 10-K pages for Fannie, which        13   that they actually hold a loan.
      14   are on page -- let me ask you one more question about the    14      Q That's not anywhere on pages 10 to 14, though;
      15   securitization summaries.                                    15   right?
      16          Is it fair to say that if you could go back,          16      A No, not in this particular part. I had another
      17   you would take them out of those audits?                     17   section I've used in other reports that talks about the
      18      A Yes.                                                    18   lack of Fannie's control; so it's a lack of internal
      19      Q Any audits that they appeared in?                       19   control.
      20      A Yes. I want the audits to be truthful and               20      Q Okay. And let's -- so in this case, the way
      21   uncover the truth.                                           21   these pages are presented, they don't have anything to do
      22      Q Can you tell me why you include excerpts from           22   with Mr. Berardi's loan; right?
      23   Fannie's 10-Ks in the securitization audits? That's page     23      A The FHA is not allowing Fannie or Freddie to
      24   10 to 14 of this particular audit.                           24   make certain types of loans in terms of a principal
      25      A I wanted to determine what sort of concerns that        25   reduction that could affect Mr. Berardi.


                                                         Page 174                                                          Page 176
       1   Fannie Mae had regarding their own financial situation and    1      Q Do you know if --
       2   activities in which they were involved and to relate that     2      A I don't know if he had actually applied.
       3   to individuals who had loans for which Fannie Mae owned       3   Perhaps not in this case. Pages are not relevant.
       4   ownership to see if there were some applicable                4      Q And you said your intent was to include those to
       5   conclusions.                                                  5   show that Fannie lacks control over their books and
       6         I did want to point out, once I looked at the           6   records?
       7   condition of Fannie Mae, Freddie, the FDIC and others,        7      A I have another section. I have included that.
       8   Sallie Mae, what sort of financial position they had.         8   For some reason did not make it into this report.
       9   Those for foreclosing to see if they were basically           9      Q Why -- what does it mean for Fannie to not have
      10   following their own rules to see if there was some level     10   control over its book and records?
      11   of hypocrisy involved.                                       11      A If there are internal control weaknesses, then
      12      Q The pages 10 to 14 are Fannie's 2012 10-K, and          12   it may be that they don't really even know what loans are
      13   this is a 2017 audit?                                        13   on their books. So when they make the statement, even in
      14      A True.                                                   14   the lookup, they say, "It appears Fannie Mae owns your
      15      Q Even if I were going to follow what you said,           15   loan," they are not actually definitively stating that.
      16   which I'm not sure I do, why are you using the 2012 10-Ks    16   Why can't they just -- or my question, my mind is: Why
      17   in this report?                                              17   wouldn't they just be able to say yes, we own your loan.
      18      A I haven't updated the report. I could. But              18   Why do they have to hide it?
      19   yes, that's a good point.                                    19      Q And it's their lack of control over their books
      20      Q Would you agree with me that those four pages of        20   and records, you think that might mean they don't know
      21   Fannie's 2012 10-Ks are irrelevant to a loan in              21   what they own?
      22   foreclosure in 2017?                                         22      A Perhaps.
      23      A The loan was made in 2007, and it does show the         23      Q And then the next two pages are the balance
      24   course that the loan took since that time, if I were to      24   sheet pages. Page 15 is 2012 and 2011; right?
      25   update the report with the 2017 or 2018 financial            25      A Yes.



                                                                                        44 (Pages 173 to 176)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 22 of 23 Page ID
                                  #:1072
                                                          Page 189                                                           Page 191
       1   reviewing information I have accessed or had accessed from    1   disclaimer that is on the report that would lead one to
       2   Bloomberg and comparing it to characteristics of              2   conclude that no guarantee has been made, to my knowledge,
       3   particular loans and drawing conclusions from there.          3   just based on reading this.
       4      Q Reviewing Bloomberg screenshots?                         4      Q And is this the disclaimer that's in all of your
       5      A Yes.                                                     5   audits?
       6      Q Beyond that, would you ever claim any expertise          6      A Yes.
       7   to securitization of the residential mortgage loans?          7      Q Did you write this or did CFLA?
       8      A I have reviewed the various tranches or                  8      A CFLA.
       9   splitting of the trusts into various slices and compared      9      Q Let me direct your attention to the language
      10   that with prospectuses to see what sort of characteristics   10   that is in the middle of the disclaimer. It's actually
      11   those tranches had. But no, I have not been involved per     11   almost in the middle.
      12   se in structured finance.                                    12         "We make no representations or warranties
      13      Q You'd never tell a prospective employee that you        13   respecting the appropriateness of our assumptions, the
      14   are an expert in the securitization of residential           14   completeness of the information considered, or the
      15   mortgage-backed securities; right?                           15   accuracy of the findings."
      16      A I've reviewed securitization, but no, I would           16         Do you see that?
      17   never tell someone that I am an expert in RMBS               17      A Yes.
      18   securitization.                                              18      Q So I read that to mean that this disclaimer is
      19      Q Let's look at Exhibit 3, which I think was your         19   telling the customer, this audit, that we do not stand by
      20   affidavit for the Berardi audit.                             20   this audit in any way.
      21           I want to look at paragraph 2, which you said        21         Should I read that differently?
      22   are your qualifications which you added into the             22      A I suppose that's true.
      23   affidavit; correct?                                          23      Q Is that the message you wanted customers to get
      24      A Yes.                                                    24   when you provided these audits?
      25      Q Okay. When you say here, it's four lines down,          25      A I would be hopeful they could use the reports in


                                                          Page 190                                                           Page 192
       1   that you have testified as an expert witness, do you see      1   order to gain some sort of favorable loan modification or
       2   that?                                                         2   some other outcome that they could live with, or at least
       3      A Yes.                                                     3   understanding of what happened.
       4      Q That means when we discussed earlier that you            4      Q It was your hope that they could rely on an
       5   testified in open court and that you have been deposed;       5   audit like this to their benefit?
       6   correct?                                                      6      A Yes.
       7      A Yes.                                                     7      Q When was the last time you read that disclaimer
       8      Q Let's set that aside and maybe come back to it.          8   in detail?
       9           MR. VAUGHN: Off the record.                           9      A I haven't looked at a detail for some time.
      10           (A recess was taken from 2:59 p.m.                   10      Q Having read it now with us today, do you think
      11           to 3:12 p.m.)                                        11   that language I just read to you belongs in this audit?
      12   BY MR. VAUGHN:                                               12      A I just -- that -- I suppose not. But that's
      13      Q Back on the record.                                     13   beyond my control, as long as I am providing reports to
      14           Let's stick with Exhibit 2, which is the Berardi     14   CFLA.
      15   audit, and you had mentioned when we started looking at it   15      Q The template language isn't within your control?
      16   that you wanted to discuss that disclosure that's on -- or   16      A No, not without the approval of Andrew Lehman.
      17   disclaimer that's on page 29, and I told you at the time     17      Q Have you ever tried to have template language
      18   we'd get to it later.                                        18   removed from the CFLA audit?
      19      A Okay.                                                   19      A I have added two audits, like the case of the
      20      Q If you still recall what your thought was about         20   Fannie Mae extracts of the financial statements. I have
      21   it and you want to share it, go ahead; otherwise, I will     21   been asked to prepare new templates based on others that
      22   just ask you some questions about it.                        22   have been provided to me. I haven't asked for language to
      23      A I was extending my answer, as I recall your             23   be deleted in any systematic manner.
      24   question was on whether the reports were guaranteed to be    24      Q Can you recall an instance in which you asked to
      25   100 percent accurate, and so I was pointing out the          25   have template language deleted from one of your



                                                                                       48 (Pages 189 to 192)
Case 2:19-cv-07722-ODW-JEM Document 64-18 Filed 04/23/20 Page 23 of 23 Page ID
                                  #:1073
                                                           Page 217                                                               Page 219
       1      A He gave me a certain timeframe.                          1              MR. VAUGHN: Let's go off the record for a
       2      Q Uh-huh.                                                  2    minute.
       3      A And said it was for the three-year period ended          3          (Off-the-record discussion held.)
       4   through that date. It was -- I think it was around July       4    BY MR. VAUGHN:
       5   of 2014 through the present at that time, which was           5        Q Back on the record.
       6   through around September of 2017. And so I provided him       6              Thank you for your time today, Mr. Carrigan.
       7   with the flash drive of that information which he             7        A You're welcome.
       8   forwarded. He contacted me again and said that he needed      8         Q You've obviously told us a lot today, and we
       9   another copy of that, but to be more current and provide      9    have asked you a number of questions.
      10   more extended date, which I provided to him, and that's      10              Is there anything else that you would like to
      11   the last I saw of that particular flash drive. I             11    tell us, anything that we didn't ask, anything that you
      12   certainly have the hard drive and the current flash drive.   12    want us to know?
      13      Q But he didn't -- other than the timeframe, he           13        A I am willing to follow your direction, as far as
      14   didn't place any other restrictions or qualifications on     14    what should be done.
      15   which audits to produce to him?                              15        Q Well, again, thank you very much for your time
      16      A No, no. As I recall, it was only for U.S.               16    today. The Bureau reserves its right to call you back for
      17   audits. It wasn't for anything international.                17    additional testimony.
      18      Q And so what you did was then just give him all          18        A I understand.
      19   of the audits you had prepared in that timeframe?            19         Q This hearing is closed, though.
      20      A Right. And some of those may have included some         20         A Very good. Thank you.
      21   asset-backed securities, such as cars and loans.             21              (At 4:12 p.m., the proceedings were
      22      Q And did you provide to him, or did he ask you           22              concluded.)
      23   for a copy of your log in order to produce to us?            23                           -o0o-
      24      A I asked him if he had wanted that, and he said          24
      25   it wasn't necessary at this point.                           25


                                                           Page 218                                                               Page 220
       1      Q Okay. Does he have a copy of it, or do you               1   STATE OF CALIFORNIA             )
       2   normally share a copy of that log with him in the regular                         ) ss.
       3   course of your business?                                      2   COUNTY OF LOS ANGELES )
                                                                         3
       4      A Not in the regular course of business. I will
                                                                         4       I, ANN BONNETTE, C.S.R. No. 6108, do hereby
       5   produce extracts of that from time to time that shows for
                                                                         5   certify:
       6   a particular client. It just shows a pasting from Excel       6       That prior to being examined, the witness named in
       7   and shows the name, address, and some MERS information.       7   the foregoing Transcript of Proceedings, MICHAEL CARRIGAN,
       8   BY MR. VAUGHN:                                                8   was administered an oath to testify the truth, the whole
       9      Q Does that log indicate who ordered the audit, if         9   truth, and nothing but the truth;
      10   it is different than the homeowner?                          10       That said hearing was taken before me at the
      11      A No, it doesn't.                                         11   time and place therein set forth and was taken down by me
                                                                        12   in shorthand and transcribed into computer-generated text
      12      Q Do you ever track that -- who actually ordered
                                                                        13   under my direction and supervision; and I hereby certify
      13   the audit?
                                                                        14   the foregoing transcript of my shorthand notes so taken.
      14      A No. I do have a field, one for the requester
                                                                        15       I further certify that I am neither counsel for nor
      15   and one for the name of the homeowner, that I sporadically   16   related to any party to said action nor in any way
      16   keep that. I don't keep that in every case. A company        17   interested in the outcome thereof.
      17   orders many audits from us. I may not provide that.          18       IN WITNESS WHEREOF, I have hereunto subscribed my
      18   Typically, I want to know if the homeowner is different      19   name this 16th day of January, 2019.
      19   from the borrower because then I want to give that a         20

      20   little bit more scrutiny to find out why that particular     21
                                                                                                 _________________________
      21   property owner is involved at all. Like why are they --
                                                                        22
      22   are they the real party in interest, or what is really
                                                                                                     ANN BONNETTE
      23   going on here.
                                                                        23
      24         MR. VAUGHN: That's all I have.                         24
      25         MR. HOPKINS: Yes, sir.                                 25



                                                                                         55 (Pages 217 to 220)
